 In the Matter Of MANHATTAN RUBBER MANUFAcruRING DIVISION OFRAYBESTOS-MANHATrAN, INC.andUNITED RUBBERWORKERS OFAMERICA, AFFILIATEDWITHCONGRESS OF INDUSTRIAL ORGANIZATIONSCase No: 4 R-13.1.Decided May 9, 1944-Bailey and Schenckof Newark,,N. J., byMr. George B. Bailey,forthe Company.Mr. Samuel L. Rothbard,of Newark, N. J., for the C. I. O.Mr. Irving L. Werksman,of Passaic, N. J., for the Independent:Mr. Stanley Lentz,of Philadelphia, Pa., andMr. John Wisnew,ofPaterson, N. J., for the I. A. M.Messrs. Frank TruattandJohn McEntee,of Clifton, N. J., for theF. L. U.Mr. William C. Baisinger, Jr.,of counsel,to the Board.-DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed ; by United Rubber Workers of America,affiliated with Congress of Industrial Organizations, herein called the'C. I. 0., alleging that a question affecting commerce had arisen con-cerning the representation of employees of Manhattan Rubber Manu-facturingDivision of Raybestos-Manhattan, Inc.,' Passaic, NewJersey, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before EugeneM. Purver, Trial Examiner. Said hearing was held at Passaic, NewJersey, on March 6, 1944, and on March 20 and 21, 1944. The Com-pany, the C.,I.O.,Manhattan Rubber Workers Independent Union,herein called the, Independent, International Association of Machin-ists,A. F.'of L., herein called the I. A. M., and Federal Labor Union,1At the hearing the TrialExaminer, withoutobjection,corrected the name ofthe Com-pany to read as set.forth above.56 N. L. R. B., No. 79.398 MANHATTAN RUBBER MANUFACTURING DIVISION'399Local 23132, -A. F. of L., herein called the F. L. U., appeared 2 andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, to introduce evidence bearingupon the issues, and to file briefs with the Board.The Trial'Exam-iner's rulings made 'at the hearing are free from prejudicial error andare hereby affirmed.Subsequent to the hearing the C. I. O. filed withthe Board a petition requesting that, in the event the Board finds'thatit has not made a sufficient showing of representation to raise a ques-tion concerning representation among the employees within the unitit alleges to be appropriate, the record be reopened for the purpose ofpermitting it to submit additional evidence of its showing.TheCompany interposed objections to the granting of the petition: Inview of -dur findings in Section III,infra,we'find it unnecessary torule on the C. I. O.'s petition.Also subsequent to the-hearing theF. L. U. submitted to the Board a number of authorization cardsallegedly signed by employees of the Company arid' requested thatthe Board consider them as evidence of its interest in this proceeding.In view of the position asserted by the F. L. U. at the hearing,3 weshall accept the cards as evidence of its interest in' the instant case.FINDINGS OF FACT -1.THE BUSINESS OF THE COMPANYManhattan Rubber Manufacturing Division of Raybestos-Manhat-tan, Inc., a New Jersey corporation, has its main office at Passaic,New Jersey, and operates plants at Passaic and Whippany, NewJersey, at' which it is engaged in the manufacture and sale of me-chanical rubber products.Over 90 percent of the raw materials, con-sisting chiefly of crude, synthetic, reclaimed, and used rubber, pur-chased by the Company is shipped to its plants from points outside theState of New Jersey.Annually, the Company manufactures over$25,000,000 worth of finished products, - of which approximately 80percent is shipped from the Company's Passaic and Whippany plantsto points outside the State of New Jersey.-The Company admits and we find that at its Passaic and Whippany -plants it is engaged in commerce within, the meaning of the. National'Labor Relations Act.2On March 20,1944, International Brotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America, A. F. of L. appeared at the hearing and moved to intervene.The Trial Examiner reserved ruling upon the motion until the hearing reconvened onMarch 21, 1944,at which time he denied the application since the Teamsters was unableto submit any evidence to substantiate its claim of interest.The F. L:U. stated at the hearing that its evidence of representation of the Company'semployees was unavailable and it requested time within,which to produce such evidence.I 400DECISIONSOF NATIONAL,LABOR RELATIONS BOARDIT.THE ORGANIZATIONS INVOLVEDUnited Rubber Workers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.Manhattan Rubber Workers Independent Union is an unaffiliatedlabor organization, admitting to membership employees of the Com-pany.InternationalAssociation of Machinists is a labor organizationaffiliated with the American' Federation of Labor, admitting to mem-bership employees of the Company.Federal Labor Union, Local 23132, is a labor organization affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the C. I. O. as the exclusive bar-gaining representative of those of its employees within a unit allegedto be appropriate by the C.I. O. The Company and the Independentcontend that their current collective bargaining contract constitutesa bar to this proceeding.Pursuant to the results of consent elections held among two separategroups of employees in the Company's Passaic, plant, the Companyon May 11, 1943, entered into a collective bargaining contract with theIndependent, and on May 22, 1943, ebecuted a similar bargainingagreement with the I. A. M. These contracts collectively cover allproduction and maintenance employee's of the Company's Passaicplant, exclusive of supervisory and 'clerical employees and guards.As hereinafter noted in Section IV, the employees covered by theI.A. M.'s contract are not involved in this proceeding. 'By its termsthe Independent's contract is to remain in effect' until June 1, '1944,and thereafter from year to year unless either party shall notify theother at least 30 days prior to any anniversary date of-its desire toterminate or amend the agreement. The Company and the Independ-ent argue that inasmuch as the initial term, of their contract will notexpire until June 1, 1944, a determination of representatives at thistime would be premature.However, since June 1 is less than 1 month'from the present time and the Company was apprised of the C. I: O.'sclaim to representation prior to the date when the automatic renewalclause of the contract would take effect, we find that an immediatedetermination of representatives, is not- precluded .44SeeMatter of Chrysler"Motor Parts Corporation,38 N L.R. B. 1379;Matter'of HoudeEngineering Corporation,36 N. L R. B 587. MANHATTANRUBBERMANUFACTURING DIVISION,.401The Independent's contract with the Company also contains thefollowing maintenance of membership clause : ,All employees,who, fifteen days after the signing of this con-tract, are members of the Union in good standing,in accordancewith the constitution and by-laws of the Union,and those em-ployeeswho may thereafter become members,shallremainmembers of the Union in good standing during the life, of theagreement.A statement prepared by the Trial Examiner and read into.the. recordshows that the C. I. 0. submitted 708 authorization cards bearing thenames -of persons whose names appear on the Company's pay roll ofMarch 21, 1944,which lists 3,234 persons in the unit'alleged to beappropriateby the C.I.0.The statement further shows that theIndependent relies on its contract:with the Company to substantiateits claim of interest,and that the I. A. M. submitted 50 authorizationcards bearing the names of persons -hose names appear on the 'afore-said pay roll which lists 78 persons in the unit which the I. A. M.alleges to be appropriate.The F. L.U. submitted to the Board ap-proximately 361, authorization cards 'allegedly bearing the names ofemployees of the Companywithin theunit which it contends is appro-priate.Thisproposedunit is substantially identical to the unit soughtby the C. I. 0.-The Independent contends that the showing of representation madeby the C. I. 0. is not sufficient to raise a question concerning representa-tion among the employees of the Company and urges the Board- to dis-miss the petition.We are of the opinion, however, and find that theC.J. 0. has made a sufficient showing of representation among theCompany's employees in the unit hereinafter found to be appropriateto warrant a determination of representatives in view of-the fact thatthe Company and the Independent are parties to a maintenance ofmembership contract which covers the employees herein involved.5We find that a question affecting commerce has arisen concerningthe representation of employees of the Company,within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.V.THE APPROPRIATE' UNITThe Company'smain plant located-in Passaic,New-Jersey,employsapproximately 3,400 employees.The plantatWhippany,New Jersey,appears to be merely an adjunct to or department of the main plant.It employs above 70 persons.The record clearly reveals the functionalinterdependence of these two plants. In view o`f these undisputedSeeMatter of Craddock-TerryShoeCorp,55 N L.R B. 1406.587784-45-vol. 56-27 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfacts, we find, in accordance with the agreement of the parties, that'thePassaic and Whippany, New Jersey, plants of the Company comprisea single manufacturing unit and- that employees of both plants consti-tute a, unit appropriate for the purposes of collective bargaining.All parties agree that the appropriate unit should consist of all pro-duction workers, shipping and receiving clerks, arid shop clerks em-ployed in the Passaic and Whippany plants of the Company, excludingallmachinists,machinist helpers working in the ,machine shops orassigned to other departments, blacksmiths, welders, stockand toolroom employees working in the machine shops,6 foremen, assistant fore-men, supervisors, superintendents, department heads, executives, officeworkers, and guards.Employees whose inclusion in the unit is disputed by one or more ofthe partiesMaintenance workers:The. C. I._0., the Independent, and the Com-pany desire to include all maintenance workers not covered by theI.A. M.'s contract. 'The I. A. M. contends that the maintenance work-ers should properly be a part of its contract unit and accordingly shouldbe merged with those employees whom it currently represents to formIt separate appropriate unit.'The F. L. U., is in accord with the posi-t ion taken by the I. A. M.The maintenance workers involved in this proceeding comprise tin-smiths, carpenters, millwrights, pipe fitters, riggers, masons, 'elec-'tricians, painters, and their helpers and apprentices, all of whom arecovered by the contract between the Independent and the Company.encompassing a unit of production and maintenance workers.Theywork throughout the plants performing duties customarily associatedwith their particular crafts.The I. A. M.'s contract unit appears to becomprised of employees engaged in the machinist trade or related,trades.Inasmuch as the maintenance workers are, members of numer-ous crafts entirely unrelated to the machinist trade and since they area part of the Independent's contract unit, we shall include them in amore coinprehensive unit embracing production and maintenanceemployees.Truckmen:The Company, the C. L 0., and the Independent agreethat all truckmen employed by the Company should be included iii theappropriate unit.The F. L. U. desires the exclusion of those em-ployees who operate, power driven vehicles.eThe employees falling within the first six excluded classifications listed above comprisethe unit described in the current bargaining contract between the I. A. M. and theCompany.4 It appears that the I.A. M. is solely interested in representing the maintenance workers,in addition to those covered by its contract with the Company. IvNHATTAI^T RUBBER MANUFACTURING DIVISION403-The Company employs three types of truckmen, namely, automo-tive, truck drivers, electric truck operators, and employees who operatehand trucks.Tile employees who operate electric trucks and handtrucks work within the confines of the plants.The automotive truckdrivers operate trucks on public thoroughfares and are licensed asoperators by the State.All truckmen are covered by the bargainingcontract between the Company and the Independent.We shall in-clude all truckmen in the appropriate unit.Laboratory helpers:The Independent desires laboratory helpersincluded in the appropriate unit.The Company, the C. I. 0., and theF. L. U. would exclude them.These employees perform miscellaneousfunctions in the laboratory under the direction of the supervisoryemployee in charge.Their duties include the mixing of small experi-mental batches and the producing of samples which are used in check-ing raw materials and finished products.The Company considersthese employees as part of the office force and therefore desires theirexclusion from the appropriate unit.Although not mentionedspecifically, in the Independent's contract, laboratory helpers appearto have been bargained for by the Independent as if they were in-cluded under the terms of the contract.Since their interests appearto be aligned with those of the production and maintenance employees,,we shall include laboratory helpers within the appropriate unit.Group leaders:Although all parties agree that all supervisory em-ployees should be `excluded from the appropriate unit, there is somequestion as to which category of employees constitutes the lowestsupervisory classification.The Company contends that assistant fore-men are the, lowest group in the supervisory -hierarchy clothed withauthority effectively to recommend changes in the status of other em-ployees.Group leaders are one step removed from the assistant fore-ruen.They are employees who may be designated to assist in carryingout the orders of acknowledged supervisory employees.Apparently,-their chief function is to assist their immediate supervisor and reportto him any derelictions on the part of employees. whose work theydirect.Their irilmediate supervisor alone has the authority to decidewhat action, if any, shall be taken against these employees.Since itappears that group leaders do not possess any of the indicia of_ au-thority customarily vested in supervisory employees, we shall includethem in the appropriate unit.ConcludingfindingsWe find that all production workers, shipping and receiving clerks,shop clerks,maintenance workers, truckmen,laboratory helpers, andgroupleaders employed at the Passaic and Whippany,New Jersey,plants of the Company,excluding machinists,machinist helpers work- 404DECISIONSOF NATIONALLABOR RELATIONS BOARDing in the machine shops or assigned to other departments, blacksmiths,welders, stock and tool room employees working in the machine shops,guards, office workers, executives, superintendents, department heads,supervisors, foremen, assistant foremen, and any other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute' a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF, REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot.Since theF. L. U. produced a number of authorization cards which appear tobe genuine, it has demonstrated sufficient interest to warrant placingit on the ballot in! the election.Accordingly, we shall accord it a place,on the ballot.Although none of the parties expressed a preference as to thepay-roll date to be used in determining eligibility to vote in the elec-tion, the record reveals that only one-half of the employees in thePassaic and Whippany plants are paid each week for a 2-week periodof employment.Consequently, it will be necessary to use two con-secutive pay-roll periods in order to obtain a ,full pay-roll list of theemployees eligible to' vote. In vie-,y of this fact, we shall direct thatthe employees eligible to voted in-the election shall be those in theunit found appropriate in Section IV,supra,who were employedduring the last two pay-roll periods immediately preceding the dateof the Direction of Election herein, subject to the limitations andadditions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pusuant'to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Re-lations Board Rules and Regulations-Series 3,, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Manhattan Rub-berManufacturing Division of Raybestos-Manhattan, Inc., Passaic,New Jersey, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty'(30) days from the date'of thisDirection, under the direction and supervision of the Regional Di-rector for the Fourth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among the employees in the MANHATTAN RUBBER MANUFACTURING DIVISION405unit found appropriate in Section IV, above, who were employed'during the last two pay-roll periods immediately preceding the dateof this Direetion, including employees who did not work during saidpay-roll periods because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding'any who have since quit or been discharged for cause, and have notbeen rehired or reinstated prior to the date of the election, to deter-mine whether they desire to be represented by United RubberWorkers of America, affiliated with the Congress of Industrial Or-ganizations, or by Manhattan Rubber Workers Independent Union,or by Federal Labor Union, Local 23132, affiliated with the AmericanFederation of Labor, for the purposes of collective bargaining, orby none.